     Case 2:18-cv-00162-TLN-EFB Document 41 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VICTOR HUGO BOTELLO,                               No. 2:18-cv-00162-TLN-EFB
12                       Plaintiff,
13           v.                                          ORDER
14    S. HANLON, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 26, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 38.) Plaintiff

23   has filed objections to the findings and recommendations (ECF No. 39) and defendants have filed

24   a response thereto (ECF No. 40.).

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire

27   file, the Court finds the findings and recommendations to be supported by the record and by

28   proper analysis.
                                                         1
     Case 2:18-cv-00162-TLN-EFB Document 41 Filed 06/16/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed March 26, 2020 (ECF No. 38), are

 3   ADOPTED IN FULL; and

 4         2. Defendant Hanlon’s October 11, 2019 Motion for Summary Judgment of Plaintiff’s

 5   state-law negligence claim (ECF No. 34) is GRANTED.

 6         IT IS SO ORDERED.

 7   DATED: June 15, 2020

 8

 9

10                                              Troy L. Nunley
11                                              United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
